Hooker, J.
A bill was filed for a .partnership accounting. The defendant denied the existence of the partnership, and claimed that the complainant had no interest in the property and business alleged in the bill. It was further claimed on his behalf that complainant should be equitably estopped from claiming anything as due him by reason of an adjustment of their dealings, which defendant had^a right to suppose included this claim. The learned circuit judge, who heard the testimony, accepted the complainant’s version of the transaction, and made a decree in conformity to the prayer of the bill, referring the case to a commissioner to state an account, with directions. The defendant has appealed.
A review of the evidence has convinced us of the justice of the conclusions of the trial judge. The case involves no legal questions requiring discussion, and it is therefore unnecessary to state the facts. As to the alleged estoppel, we think it not made out by the proof.
The decree is affirmed, with costs, and the cause remanded for further proceedings.
The other Justices concurred.